                               Case 1:19-cr-00624-JGK Document 52 Filed 10/09/20 Page 1 of 6


AO 245B (Rev . 09/ 19)         Judgment in a Criminal Case   (form modified within District on Sept. 30, 2019)
                               Sheet I



                                                  UNITED STATES DISTRICT COURT
                                                                 Southern District of New York
                                                                                       )
                     UNITED STATES OF AMERICA                                          )        JUDGMENT IN A CRIMINAL CASE
                                           V.                                          )
                                EZZARD MURRAY                                          )
                                                                                       )
                                                                                                Case Number: 1: 19CR00624-001 (JGK)
                                                                                       )        USM Number: 86974-054
                                                                                       )
                                                                                       )         KENNETH JAMAL MONTGOMERY
                                                                                       )        Defendant ' s Attorney
THE DEFENDANT:
~ pleaded guilty to cou nt(s)                   ONE OF THE INDICTMENT
0 pleaded nolo contendere to count(s)
       whi ch was accepted by the court.
0 was fou nd guilty on count(s)
       after a plea ofnot guilty.

The defendant is adj udicated guilty of these offenses:

Title & Section                           Nature of Offense                                                               Offense Ended
21 USC 841(b)(1)(C)                       Distribution and Possession with Intent                                         6/21/2019

                                          to Distribute Cocaine Base



       The defendant is sentenced as provided in pages 2 through                            6           of this judgment. The sentence is imposed pursuant to
the Sentenci ng Reform Act of 1984 .
0 The defendant has been fo und not gui lty on cou nt(s)
~ Count(s)                                                                    ~ are dismissed on the motion of the United States.
                      -ALL    --------- 0
                           OPEN COUNTS ·
                        - --                                          is

          It is ordered that the defendant must notify the United States attorney for thi s district withi n 30 days of any change of name. residence,
or mai Iing address un ti I al I fines, restitution , costs, and special assessments imposed by this judgment are fully paid. If ordered to pay resti tution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                                         9/29/2020
                                                                                     Date of Imposition of Jud gment




  ''   ,-   - . --   -· . - - . -
  Ii ~-i~n~ :..;1.11'l':'
                                    - ---···- -- - . -~
                                                                                 '¥fo,, t:,~
  '.; lJ'JCJ~;~: ~:                                                                        JOHN G. KOELTL, UNITED STATES DISTRICT JUDGE
                                                                                     Name and Title of Judge



                                                                                     Date /     ~b/o2o
                           Case 1:19-cr-00624-JGK Document 52 Filed 10/09/20 Page 2 of 6
AO 245B (Rev. 09/ 19) Judgment in Criminal Case
                      Sheet 2 - Imprisonment

                                                                                                      Judgment -   Page     2   of   6
 DEFENDANT: EZZARD MURRAY
 CASE NUMBER: 1:19CR00624-001 (JGK)

                                                             IMPRISONMENT

           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total tenn of:
  24 months on Count 1.




      0    The court makes the following recommendations to the Bureau of Prisons:
           --That the defendant be incarcerated in the New York City area, so that he may be close to his family.




      D The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
           D at      - - -- - - - - - -
                                                    D a.m.     D p.m.       on

           D as notified by the United States Marshal.

      0    The defendant shal I surrender for service of sentence at the institution designated by the Bureau of Prisons:
           @ before 2 p.m . on          1/29/2021
           D as notified by the United States Marshal.
           D as notified by the Probation or Pretrial Services Office.


                                                                  RETURN
 1 have executed this judgment as follows:




           Defendant delivered on                                                       to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                   UNITED ST ATES MARSHAL


                                                                          By
                                                                                               DEPUTY UN IT ED STATES MARSHAL
                        Case 1:19-cr-00624-JGK Document 52 Filed 10/09/20 Page 3 of 6


AO 2458 (Rev. 09/19)   Judgment in a Cri minal Case
                       Sheet 3 - Supervised Release
                                                                                                        Judgmen t- Page _ _ _ of
DEFEN DANT: EZZARD MURRAY
CASE NUMBER: 1:19CR00624-001 (JGK)
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you wi ll be on supervi sed release for a term of:

 3 years on Count 1.

 --The defendant shall not possess a firearm or destructive device, as defined in 18 USC 921 .

 --The defendant shall submit his person , and any property, residence, vehicle, papers, computer, other electronic
 communication , data storage devices, cloud storage or media, and effects to a search by any United States Probation
 Officer, and if needed, with the assistance of any law enforcement. The search is to be conducted when there is reasonable
 suspicion concerning violation of a condition of supervision or unlawful conduct by the defendant. Failure to submit to a
 search may be grounds for revocation of the defendant's supervised release . The defendant shall warn any other
 occupants that the premises may be subject to searches, pursuant to this condition . Any search shall be conducted at a
 reasonable time and in a reasonable manner.

 --The defendant will participate in an outpatient substance abuse treatment program approved by the Probation
 Department, which program may include testing to determine if the defendant has reverted to the use of alcohol or drugs.
 The defendant will be required to contribute to the costs of services rendered, in an amount to be determined by the
 Probation Department, based on ability to pay and availability of third party payments. The Court authorizes the release of
 available drug treatment evaluations and reports, including the presentence report, to the substance abuse treatment
 provider.

 --The defendant shall participate in a mental health counseling program , as directed by the probation officer.




                                                      MANDATORY CONDITIONS
I.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use of a controll ed substance. You must subm it to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
             D The above drug testing condition is suspended, based on the court's determination that you
                 pose a low risk of future substance abuse. (check if applicable)
4.     D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution . (check if applicable)
5.     ~ You must cooperate in the co llection of DNA as directed by the probation officer. (check if applicable)
6.     D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901 , et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a quali fy ing offense. (check if applicable)
7.     D   You must participate in an approved program for domestic vio lence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as wel I as with any other conditions on the attached
page.
                         Case 1:19-cr-00624-JGK Document 52 Filed 10/09/20 Page 4 of 6
AO 245B (Rev 09/ 19)   Judgment in a Criminal Case
                       Sheet 3A - Supervised Release
                                                                                                                                      6
                                                                                             Judgment- Page - - - -4' - - - 0 r - - - ~ - -
DEFENDANT: EZZARD MURRAY
CASE NUMBER: 1 :1 9CR00624-001 (JGK)

                                       ST AND ARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.  You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
    release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
    frame .
2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
    when you must report to the probation officer, and you must report to the probation officer as instructed.
3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
    court or the probation officer.
4. You must answer truthfully the questions asked by your probation officer.
5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
    arrangements (such as the people you live with), you must notify the probation officer at least IO days before the change. If notifying
    the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
    hours of becoming aware of a change or expected change.
6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
    take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
    doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
    you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
    responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
    days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
    aware of a change or expected change.
8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
    convicted of a felony , you must not knowingly communicate or interact with that person without first getting the permission of the
    probation officer.
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
I0. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i .e., anything that was
    designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
    first getting the permission of the court.
12. You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions , available at: www.uscourts.gov.


Defendant's Signature                                                                                   Date
                                                                                                               ------------
                           Case 1:19-cr-00624-JGK Document 52 Filed 10/09/20 Page 5 of 6
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                              Judgment - Page       5    of        6
 DEFENDANT: EZZARD MURRAY
 CASE NUMBER: 1:19CR00624-001 (JGK)
                                                 CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                       Assessment                Restitution                 Fine                      AV AA Assessment*            JVT A Assessment**
 TOTALS           $    100.00                $                           $                         $                            $



 D    The determination of restitution is deferred until
                                                         - - - --
                                                                  . An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

 D    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to I 8 U.S.C . § 3664(i), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                   Total Loss***                     Restitution Ordered          Priority or Percentage




 TOTALS                               $                          0.00               $_   _____                o_.o_o_

 D     Restitution amount ordered pursuant to plea agreement $

 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U .S.C. § 36 l 2(g).

 D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       D    the interest requirement is waived for the           D   fine      D    restitution.

       D    the interest requirement for the         D    fine       D   restitution is modified as follows :

 * Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018 , Pub . L. No . 115-299.
 ** Justice for Victims of Trafficking A.ct of 2015 , Pub . L. No . 114-22.
 ** * Findings for the total amount of losses are required under Chapters I 09A , 110, 11 OA , and 113A of Title            18 for offenses committed on
 or after September 13 , 1994, butbeforeApril23, 1996.
                           Case 1:19-cr-00624-JGK Document 52 Filed 10/09/20 Page 6 of 6
AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 6 - Schedule of Payments
                                                                                                               Judgment - Page     6      of     6
 DEFENDANT: EZZARD MURRAY
 CASE NUMBER: 1:19CR00624-001 (JGK)


                                                          SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     D      Lump sum payment of$                               due immediately, balance due

              •    not later than                                    , or
              D    in accordance with     D C,           D D,   •     E,or      D F below; or
 8     D      Payment to begin immediately (may be combined with             • c,         D D, or      D F below); or

 C     D      Payment in equal                       (e.g., weekly, monthly, quarterly) installments of $   ____ over a period of
                             (e .g., months or years), to commence                   (e.g., 30 or 60 days) after the date of this judgment; or

 D     D      Payment in equal        _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ ____ over a period of
                             (e .g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
              term of supervision; or

 E     D      Payment during the term of supervised release will commence within _ _ _ _ _ (e .g., 30 or 60 days) after release from
              imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     fill   Special instructions regarding the payment of criminal monetary penalties:
              --The special assessment shall be due immediately.




 Unless the court has expressly ordered otherwise, if th is judgment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons ' Inmate
 Financial Responsibility Program , are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D     Joint and Several

       Case Number
       Defendant and Co-Defendant Names                                                    Joint and Several                Corresponding Payee,
       (inc luding defendant number)                        Total Amount                        Amount                          if appropriate




 D     The defendant shall pay the cost of prosecution.

 D     The defendant shall pay the following court cost(s):

 D     The defendant shall forfeit the defendant 's interest in the following property to the United States:




 Payments shall be applied in the following order: (I) assessment, (2) restitution principal , (3) restitution interest, (4) A VAA assessment,
 (5) fine principal , (6) fine interest, (7) community restitution, (8) JVT A assessment, (9) penalties, and ( I 0) costs, mcluding cost of
 prosecution and court costs.
